UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1717


TONYA R. CHAPMAN,

                    Plaintiff - Appellant,

             v.

GREENVILLE SC UNITED STATES POSTAL SERVICE; JENNIFER J
ALDRICH, Asst US Atty Dep Chief Civil Div; ANN E MANDERNACH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:17-cv-00556-TMC)


Submitted: November 3, 2017                                 Decided: November 13, 2017


Before GREGORY, Chief Judge, and KING and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonya R. Chapman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tonya R. Chapman seeks to appeal the district court’s order dismissing her

complaint without prejudice and without issuance or service of process. The district

court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that Chapman’s claims be dismissed and advised

Chapman that a failure to timely file specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Chapman has waived appellate review by failing to file objections that were specific to

the basis of the magistrate judge’s recommendation after receiving proper notice.

Accordingly, we affirm the judgment of the district court.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2